Citation Nr: 0619197	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for an eye disorder.  

2.	Entitlement to service connection for a chronic skin 
disorder.  

3.	Entitlement to service connection for a disability 
manifested by hair loss.  

4.	Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	A chronic eye disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	Diabetic retinopathy is not currently demonstrated.  

3.	A chronic skin disorder, including tinea versicolor or 
alopecia, was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event, including herbicide exposure.

4.	The veteran's diabetes mellitus is currently controlled 
with oral medication and a restricted diet, without the need 
for regulation of activities.   


CONCLUSIONS OF LAW

1.	A chronic eye disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.	A chronic skin disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.	A chronic disability manifested hair loss was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.	The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2001, May 2003, and May 2004, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Regarding 
the veteran's claim for an increased evaluation, it is noted 
that the veteran, in June 2003, indicated that all of his 
medical treatment had been conducted at the VAMC in East 
Orange, New Jersey.  These records have been obtained by the 
RO.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a chronic eye 
disorder, a chronic skin disorder and a disability manifested 
by hair loss.  VA examinations show that he currently 
manifests mild blepheritis, with dry eye, an eye disorder; 
and tinea versicolor, a skin disorder; and alopecia, a 
disability manifested by hair loss.  After consideration of 
the evidence of record, the Board has determined that service 
connection for these disabilities is not currently warranted.  

Review of the service medical records shows that the veteran 
did not manifest blepheritis, tinea versicolor or alopecia 
while he was on active duty.  Post-service medical records, 
including VA outpatient treatment records dated from 1992 to 
February 2004, and VA compensation examinations conducted in 
June 2003, show assessments of blepheritis, with dry eye, 
tinea versicolor and alopecia.  These disorders have not been 
related to the veteran's period of active duty many years 
earlier.  It is important to note that these disability are 
not among those that may be presumed as being the result of 
exposure to the defoliant Agent Orange.  Neither have these 
disabilities been associated with the veteran's service 
connected diabetes mellitus.  The eye examinations of record 
specifically find not evidence of diabetic retinopathy, a 
disability that would be subject to secondary service 
connection should it become manifested.  
38 C.F.R. § 3.310(a).  

While the veteran has given sworn testimony to the effect that 
he believes that there is a relationship between service, or 
his diabetes mellitus and his claimed disabilities, it is 
noted that he is a layman, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under these 
circumstances, as these disabilities have not been shown to 
have been manifested during service or related to service or a 
service connected disabilities, the claims must be denied.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For diabetes mellitus that is manageable by restricted diet 
only, a 10 percent rating is warranted.  For diabetes 
mellitus requiring insulin and restricted diet, or; requiring 
an oral hypoglycemic agent and a restricted diet, a 20 
percent rating is warranted.  For diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities, a 40 
percent rating is warranted.  For diabetes mellitus, 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent rating is warranted.  For diabetes 
mellitus, requiring more than one daily injection of insulin, 
restricted diet, and regulations of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, a 100 percent rating is 
warranted.  38 C.F.R. § 4.119, Code 7913.

In essence, for the veteran to be eligible for a rating in 
excess of 20 percent for his diabetes mellitus he would have 
to show that his activities must be regulated by reason of 
his service connected disorder.  A compensation examination 
was conducted by VA in August 2001, at which time the veteran 
reported that he did not have any complaints about his 
diabetes.  It was noted that was taking oral medication, but 
had no history of ketoacidosis or hospitalizations due to his 
diabetes.  VA outpatient treatment records dated through 
February 2004 show that the veteran's diabetes is well 
controlled with his oral medication and restrictions of his 
diet for weight control.  There is no indication in these 
records that the veteran has needed to regulate his 
activities due to his diabetes mellitus.  At his hearing in 
October 2003, the veteran indicated that he walked 
approximately one mile per day and continued to take oral 
medication to control his diabetes mellitus.  He indicated 
that his diabetes continued to be in control.  As such, the 
criteria for a rating in excess of the current 20 percent is 
not demonstrated and the appeal must be denied.  


ORDER

Service connection for an eye disorder is denied.  

Service connection for a chronic skin disorder is denied.  

Service connection for a disability manifested by hair loss 
is denied.  

A rating in excess of 20 percent for diabetes mellitus is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


